PER CURIAM.
The master, whose testimony was taken on deposition, nowhere states that there was not sufficient water, but only that the pilots told him there was not enough. There is some evidence contradictory of the master’s narrative as to his conversation with the pilots; but, conceding that sxich conversation was exactL as he gives it, it does not prove that the water was in fact insufficient As to what the depth really was, it is hearsay merely and not competent. None of the pilots were examined, as apparently they might have been by deposition. The only witness who testifies tó a lack of sufficient water .on the bar is the mate. His testimony was taken in open court in the presence of the District Judge, who also heard -the manager of the asphalt company, Critchfield. The last-named witness contradicted much of the collateral testimony given by the mate, and positively asserted that the depth of water was considerably greater than the mate asserted, having himself sounded the location repeatedly to determine whether there was sufficient water to insure convenient access to the asphalt plant. Other witnesses, who testified to a greater depth than the mate asserted that there was, *509were also examined in the presence of the District Judge. Manifestly he credited some witnesses and discredited others, and his conclusion on this disputed question of fact will not be disturbed on appeal.
As to the claim for demurrage, the evidence as to what would be ‘'customary despatch” in unloading such a cargo is not satisfactory, the delay in obtaining hoisting apparatus, occasioned by the crowded condition of the port, is excusable and we concur with the District Judge in the conclusion that the libelants have not made out a case upon this claim. Nor do we feel inclined to interfere with the discretion of the District Judge as to the allowance of costs to respondents. It is true that the claims for freight and average were not settled until suit was brought, but thereafter they were promptly paid into court, and the only expense incurred was in litigating the claims in which the libelants were eventually beaten.
The decree is affirmed, with costs.